Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

               DISTRICT OF COLUMBIA COURT OF APPEALS


                                    No. 21-BG-327

                  IN RE EDUARDO F. JUSTO DE POMAR, RESPONDENT.

          A Member of the Bar of the District of Columbia Court of Appeals
                          (Bar Registration No. 492823)

            On Report and Recommendation of the Board on Professional
                    Responsibility Ad Hoc Hearing Committee
                   Approving Petition for Negotiated Discipline
                            (DDN 290-16 & 168-17)

                               (Decided: April 28, 2022)

      Before EASTERLY 1, Associate Judge, and WASHINGTON 2 and THOMPSON,3
Senior Judges.


      PER CURIAM: This decision is non-precedential. Please refer to D.C. Bar R.


      1
          Judge Easterly dissents from this negotiated disciplinary opinion.
      2
          Senior Judge Washington replaces Senior Judge Nebeker, who is retired.
      3
        Senior Judge Thompson was an Associate Judge at the time this matter came
before the court. On October 4, 2021, she was appointed as a Senior Judge but she
continued to serve as an Associate Judge until February 17, 2022. See D.C. Code §
11-1502 & 1504(b)(3) (2012 Repl.). On February 18, 2022, she began her service
as a Senior Judge. See D.C. Code § 11-1504.
                                           2


XI, § 12.1(d) regarding the appropriate citation of this opinion.



      In this disciplinary matter, the Ad Hoc Hearing Committee (the Committee)

recommends approval of an amended petition for negotiated attorney discipline. See

D.C. Bar R. XI, § 12.1(c). The amended petition is based on Respondent’s voluntary

acknowledgment that Respondent failed to provide competent representation to two

separate clients.



      Respondent acknowledged that during his representation of these clients he

failed to (1) reasonably inform his clients about the status of a matter, (2) keep and

preserve complete records of trust funds, (3) keep advance fees in a trust account,

(4) withdraw from representation when a physical or mental condition materially

impaired his ability to represent his client, and (5) surrender papers, and as well (6)

charged an unreasonable fee. As a result of his actions, Respondent violated D.C.

Rules of Professional Conduct 1.1(a) &(b); 1.3(a), (b)(1) & (b)(2); 1.4(b); 1.5(a) &

(b); 1.15(a), (b) & (e); 1.16(d); 3.3(a); and 8.1(a). The proposed discipline is a nine-

month suspension with 120 days stayed with conditions. In the event Respondent

fails to comply with these conditions, he will serve the full term of his suspension.
                                          3


      We initially held this matter in abeyance and requested the views of the Board

on Professional Responsibility (the Board) as to the appropriateness of the sanction.

The Board in turn remanded the matter to the Committee. After the Committee

provided additional information, the Board recommended that the Court accept the

petition. Now having reviewed the Committee’s and Board’s recommendations, and

in accordance with our procedures in uncontested disciplinary cases, see D.C. Bar

R. XI, § 12.1(d), we agree this case is appropriate for negotiated discipline and that

the proposed disposition is not unduly lenient or inconsistent with dispositions

imposed for comparable professional misconduct. Accordingly, it is




      ORDERED that Respondent Eduardo F. Justo de Pomar is hereby suspended

from the practice of law in the District of Columbia for nine months, with 120 days

stayed on the condition that he not engage in any misconduct in this or any other

jurisdiction within a year of his reinstatement. Additionally, we direct Respondent’s

attention to D.C. Bar R. XI, § 14(g), which requires the filing of an affidavit with

this court for his suspension to be deemed effective purposes of reinstatement.




                                                                  So ordered.